-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 11/29/2021.
Claims 1-20 are currently pending and have been examined in this application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Arguments
Regarding the rejection under 35 U.S.C 101
With respect to 35 USC § 101, Applicant’s arguments, see pages 8-12, filed 29 November, 2021, the Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that the present claims “are directed to none of the above-identified sub-groupings”, such as fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people. The Examiner respectfully disagrees.  The process of 
MPEP 2106.04(a)(2)
Other examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include :

ii. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); 
In addition, limitations such as recognizing an object as an item to be shipped or identifying information associated with packing an item, are tasks that at least can be performed in the human mind or pen and paper, and therefore fall within the enumerated grouping of Mental Processes.  For the purposes of the analysis of the amended claims however, these limitations have been regrouped within certain methods of organizing human activity, such as commercial or legal interactions.
With respect to the Applicant’s argument that “The disclosed solution does not involve organizing human activity or human mental process at all, but rather a technological solution that tracks how shipments are automatically packed and increases the efficiency of the packing operation.”.  The Examiner respectfully disagrees.  The 
With respect to the Applicant’s amendments, the Examiner believes that the additional elements of an additional image capture device and object recognition for packing material, are still recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore still directed to an abstract idea.  Furthermore, the addition of “training a machine learning model”  is also recited at a high level of generality such that it does not integrate the exception into a practical application or amount to significantly more than the judicial exception.  Therefore, the claims are not patent eligible.  A reformulated response has been provided below.

Regarding the rejection under 35 U.S.C 103
  Regarding Applicants assertion that none of Tammattabattula, Rotman, or Hoffman, either alone or in combination, disclose or suggest all limitations of amended claims 1 or 17, the Examiner agrees.  As such, a reformulated response based on the current amended claims has been provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "The machine learning techniques" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 includes  machine learning inferences in lines 12 and 13, however, machine learning techniques is not mentioned.  For examination purposes, the Examiner has construed the phrase "The machine learning techniques", to cover “machine learning techniques".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception (i.e. law nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories.  Specifically, claims 1-11 are directed to a system or machine, while claims 12-20 are directed to a method or process. 
As per claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of wherein the first image data relates to an interior of a shipment located at an information gathering station before a packing material is added; recognizing a first object from the first image data, the first object being recognized as an item to be shipped with the shipment;…wherein the second image data relates to the interior of the shipment located at a filling station after the packing material is added; recognizing a second object from the second image data, the second object being recognized as the packing material for the shipment; identifying information associated with packing the item for the shipment; generating a shipment record comprising: at least a part of the first image data; at least a part of the second image data, and at least a part of the information associated with packing the item for the shipment; associating the shipment record with a unique identifier; storing the shipment record associated with the unique identifier..; and based on the shipment record, using a correlation between the item to be shipped with the shipment and the packing material for the shipment, as drafted, covers certain methods of organizing human activity.  That is, generating a shipment record along with the accompanying shipment data, falls under commercial or legal interactions (including sales activities or behaviors; business relations). Therefore, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a processor; and a memory storing instructions that, when executed by the processor, perform operations, comprising: receiving a first image data from a first image capture device, receiving a second image data from a second image capture device, in a data store training a machine2U.S. Patent Application Serial No. 16/028,565Reply to Office Action of June 28, 2021 learning model.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a processor; and a memory storing instructions that, when executed by the processor, perform operations, comprising: receiving a first image data from a first image capture device, receiving a second image data from a second image capture device, in a data store, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
With respect to claims 2-5, claims 2-5 further narrow the abstract idea of claim 1, and include no new additional elements.  Therefore, the claims are not integrated into a practical application nor do they amount to significantly more than the abstract idea.  The claims are not patent eligible.
As per claim 6, claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of The system of claim 1…wherein recognizing the object as the item to be shipped with the shipment comprises using the depth information to recognize the object from the image data, as drafted covers certain concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion).  Therefore, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of wherein the image capture device comprises an image sensor that captures depth information, These additional elements amount to generic computer component and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted wherein the image capture device comprises an image sensor that captures depth information, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
With respect to claims 7, 8, 9, and 11, claims 7, 8, 9, and 11 further narrow the abstract idea of claim 1, and include no new additional elements.  Therefore, the claims are not integrated into a practical application nor do they amount to significantly more than the abstract idea.  The claims are not patent eligible.
As per claim 10, claim 10 is directed toward the same abstract idea as claim 1. Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of machine learning techniques. The machine learning techniques are recited at a high level of generality and amount to no more than adding the words “apply it” with the judicial exception.  This additional element does not integrate the judicial exception into a practical application.  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then machine learning techniques, are recited at a high level of generality and amount to no more than adding the words “apply it” with the judicial exception.  The same analysis applies here and does not amount to an inventive concept.  Therefore, the claim is not patent eligible.
As per claim 12, claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of wherein the image data relates to an interior of the shipment; recognizing an object from the image data, the object being recognized as an item to be shipped with the shipment; receiving information relating to the recognized object; generating a shipment record comprising at least a part of the image data and at least a part of the information relating to the one or more recognized objects; Reply to Office Action of June 28, 2021 evaluating the one or more other shipment records…..to determine one or more patterns associated with packing the item for the shipment,…being based, at least in part, on one or more historical actions; determining whether at least one of the one or more patterns exceeds a threshold; when at least one of the one or more patterns exceeds the threshold, generating at least one suggestion based on the one or more patterns wherein the at least one suggestion comprises a corrective action for packing a packing material into a void space of the interior of the shipment; and providing the at least one suggestion as drafted, covers certain methods of organizing human activity.  That is, generating a 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of receiving image data from an image capture device, storing the shipment record in a data store; machine learning techniques, accessing one or more other shipment records from the data store; 4U.S. Patent Application Serial No. 16/028,565using machine learning inferences, a user device as an electronic communication.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of receiving image data from an image capture device,  storing the shipment record in a data store; accessing one or more other shipment records from the data store;4U.S. Patent Application Serial No. 16/028,565 machine learning techniques , using machine learning inferences, a user device as an electronic communication, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
With respect to claims 13, 14, 15, and 16, claims 13, 14, 15, and 16 further narrow the abstract idea of claim 12, and includes no new additional elements.  Therefore, the claims are not integrated into a practical application nor do they amount to significantly more than the abstract idea.  The claims are not patent eligible.
As per claim 17, claim 17 is substantially similar to rejected claim 1, see relevant claim rejections for claim 1.
As per claims 18 and 19, these claims further narrow the abstract idea of claim 17, and include no new additional elements.  Therefore, the claims are not practical applications or significantly more than the abstract idea.  The claims are therefore not patent eligible.
As per claim 20, claim 20 further narrows the abstract idea of claim 17, and contains the additional element of a user device.  The additional element of a user device, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract MPEP 2106.05(f).  Therefore, it does not integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 7, 8, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotman et al. (U.S. Patent No. 9,142,035 B1), in view of Graybill et al. (US 9686481 B1), in further view of Langer et al. (US 20170192413 A1).
As per claim 1, Rotman discloses A system, comprising: a processor; and a memory storing instructions that, when executed by the processor, perform operations, comprising: (Rotman, see at least (Column 8, Lines 24-36 ) FIG. 4 is a flow diagram illustrating an example process for determining package utilization, according to an implementation. The process is illustrated as a collection of blocks in a logical flow graph. Some of the blocks represent operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, perform the recited operations. Generally, computer-executable instructions include routines, programs, objects, components, data structures and the like that perform particular functions or implement particular abstract data types.)
Rotman discloses receiving a first image data from a first image capture device,
Rotman discloses wherein the first image data relates to an interior of a shipment located at an information gathering station before a packing material is added; (Rotman, see at least: (Column 2, Lines 26-28) The captured image may be analyzed to determine how much of the interior of the package is filled by the item (i.e., the actual package utilization). (Column 5, Lines 18-21) Likewise, the image of the package 212 containing the shipment set 214 may be captured before or after any additional dunnage and/or other protective material is placed into the package 212 for shipment.)
Rotman discloses recognizing a first object from the first image data, the first object being recognized as an item to be shipped with the shipment; (Rotman, see at least: (Column 2, Lines 44-48) Still further, in some implementations, an image captured during packing can be used to verify that the appropriate item has been placed in the package for the shipment. A verification service may analyze the image to identify the item and confirm that the packed item matches the ordered item.) 
Rotman discloses receiving a second image data from a second image capture device, wherein the second image data relates to the interior of the shipment located at a filling station after the packing material is added; (Rotman, see at least: (Column 2, Lines 37-43). The captured image may also be analyzed to determine whether the appropriate dunnage and/or other protective material has been placed in the package. For example, some items may be fragile and need additional protective material. Once the item is packed and before the package is sealed for shipping an image can be captured and analyzed to confirm that the appropriate dunnage exits. (Column 5, Lines 18-21) Likewise, the image of the package 212 containing the shipment set 214 may be 
Rotman discloses recognizing a second object from the second image data, the second object being recognized as the packing material for the shipment; (Rotman, see at least: (Column 2, Lines 37-43) The captured image may also be analyzed to determine whether the appropriate dunnage and/or other protective material has been placed in the package. For example, some items may be fragile and need additional protective material. Once the item is packed and before the package is sealed for shipping an image can be captured and analyzed to confirm that the appropriate dunnage exits.)
Rotman discloses identifying information associated with packing the item for the shipment; (Rotman, see at least: Figure 4 and (Column 8, Line 62 – Column 9, Line 4) Likewise, the shipment set dimension information may also identify the configuration with which the items of the shipment set are to be placed into a recommended package. In addition to receiving shipment set dimension information, the example routine 400 may also receive an identification of the recommended packaging information, as in 404. The recommended packaging information may include an identification of the recommended package as well as the dimension values for the recommended package.)
Rotman does not disclose: 
generating a shipment record comprising: at least a part of the first image data;
at least a part of the second image data, and at least a part of the information associated with packing the item for the shipment;

associating the shipment record with a unique identifier;

storing the shipment record associated with the unique identifier in a data store

based on the shipment record, training a machine2U.S. Patent Application Serial No. 16/028,565Reply to Office Action of June 28, 2021  learning model for at least a correlation between the item to be shipped with the shipment and the packing material for the shipment.  

Rotman discloses generating a shipment record but does not disclose that it comprises a first image data. (Rotman, see at least: Figure 6 and (Column 14, Lines 43-53) The data storage 635 may include various data stores for maintaining data representing physical characteristics of items and/or other item parameter values (such as those illustrated as being stored in Table 1), package parameter values (such as those illustrated as being stored in Table 2), shipping reports (not shown), actual or expected carrier shipping costs, packaging costs, avoidable shipping costs, package performance reports, etc. The data storage 635 may also include one or more data stores for maintaining data representing delivery related feedback, such as customer ratings, experiences and the like.) However, Graybill then teaches generating a shipment record comprising: at least a part of the first image data; Graybill teaches generating a shipment record comprising images of a container. (Graybill, see at least: (Column 14, Lines 26-33) At box 370, information regarding the actual contents of the container may be stored in at least one data store. Such information may include the  
Graybill teaches generating a shipment record comprising:…..at least a part of the second image data, and at least a part of the information associated with packing the item for the shipment; Graybill teaches generating a shipment record comprising images of a container. (Graybill, see at least: (Column 14, Lines 26-33) At box 370, information regarding the actual contents of the container may be stored in at least one data store. Such information may include the one or more X-ray images of the container, and may also, for example, refer to a source of the container, a destination of the container, an order with which the container is associated, as well as the number, orientation or condition of the items included in the container.)  Graybill then teaches images from the container including items being shipped or dunnage. (Graybill, see at least:   (Column 3, Lines 7-15 ) According to some embodiments of the present disclosure, X-ray images of the container 10 may be used to evaluate or otherwise  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include generating a shipment record comprising: at least a part of the first image data; at least a part of the second image data, and at least a part of the information associated with packing the item for the shipment, as taught by Graybill.  One of ordinary skill in the art would have recognized as Graybill states (Column 1, Lines 32-50) Occasionally, the actual contents of a container may differ from the expected contents of the container, however. For example, a vendor may have included too few or too many items in a container of an inbound shipment….Similarly, a container associated with an inbound shipment or an outbound shipment may be prepared and packed with too much or too little dunnage, or with dunnage of an inappropriate type, or otherwise inappropriately positioned within the container. Shipping items in a container with too much dunnage, or with overly strong or durable dunnage, may unnecessarily increase the cost of delivering the items, while shipping items in a container with too little dunnage, or with insufficiently strong or durable dunnage, may increase the risk that such items will be damaged during transit 
Graybill teaches associating the shipment record with a unique identifier; (Graybill, see at least: (Column 12, Lines 36-43) Referring to FIG. 3, a flow chart 300 representing one embodiment of a process for evaluating shipments using X-ray 
Graybill teaches storing the shipment record associated with the unique identifier in a data store; (Graybill, see at least: (Column 14, Lines 26-33) At box 370, information regarding the actual contents of the container may be stored in at least one data store. Such information may include the one or more X-ray images of the container, and may also, for example, refer to a source of the container, a destination of the container, an order with which the container is associated, as well as the number, orientation or condition of the items included in the container.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include associating the shipment record with a unique identifier; storing the shipment record associated with the unique identifier in a data store, as taught by Graybill.   
Langer teaches based on the shipment record, training a machine2U.S. Patent Application Serial No. 16/028,565Reply to Office Action of June 28, 2021 learning model for at least a correlation between the item to be shipped with the shipment and the packing material for the shipment. (Langer, see at least: [0015] The neural networks provide an automatic assessment of the transport requirements for the particular general cargo and also a selection and creation of a corresponding, customised padding. Due to the padding adapted individually in this way to the item of general cargo or a plurality of items of general cargo, damage sustained during transport and returns is significantly reduced, and therefore less waste and scrap is produced.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Rotman and Graybill to include machine2U.S. Patent Application Serial No. 16/028,565Reply to Office Action of June 28, 2021 learning model for at least a correlation between the item to be shipped with the shipment and the packing material for the shipment, as taught by Langer.  One of ordinary skill in the art would have recognized as Langer states [0015] Due to the padding adapted individually in this way to the item of general cargo or a plurality of items of general cargo, damage sustained during transport and returns is significantly reduced, and therefore less waste and scrap is produced.
As per claim 2, Rotman in view of Graybill and Langer teach the system of claim 1.  Rotman then discloses wherein at least a part of the image data is received prior to adding the packing material to the shipment.  
As per claim 3, Rotman in view Graybill and Langer teach the system of claim 1.  Rotman then discloses further comprising instructions for: determining dimension information relating to the shipment. (Rotman, see at least: Figure 4 and (Column 9, Lines 23-32) Once the items have been placed into the recommended package, the image captured of the package containing the shipment set may be analyzed to determine actual package utilization, as in 410. As discussed above, actual package utilization may be determined by analyzing the image to identify the amount of unused space within the package. For example, the image(s) may be analyzed to determine physical size of the item(s) by identifying the edges of the item(s) and identifying the physical dimensions based upon the relative size of the item(s) in the image(s). (Column 15, Lines 3-10) Users may interact with the packaging information system (and/or various components thereof) in various ways in different implementations, such as to automatically measure and/or manually specify measured dimension values for items and/or packaging, to specify and/or modify thresholds to be used when determining suspect item dimensions, or to specify package performance reports to be generated and/or report parameters.)
As per claim 4, Rotman in view Graybill and Langer teach the system of claim 3.  Rotman then discloses wherein the dimension information is determined prior to adding the packing material to the shipment, 
 Rotman discloses and wherein at least a part of the image data is received after adding the packing material to the shipment. (Rotman, see at least: (Column 5, Lines 18-21).  Likewise, the image of the package 212 containing the shipment set 214 may be captured before or after any additional dunnage and/or other protective material is placed into the package 212 for shipment.)
As per claim 5, Rotman in view of Graybill and Langer teach the system of claim 1.  Rotman then discloses further comprising instructions for: accessing information relating to the shipment from a shipping agent;  (Rotman, see at least: (Column 11, Lines 61 to Column 12, Line 1) In some implementations, a manufacturer or supplier may provide item dimension values for the items shown in Table 1. In other implementations, the item dimension values may be values measured automatically or by agents in the facility, or may be values that have been estimated based on various packages in which the items have been handled. The data store may also maintain multiple dimensions for items.)
Rotman discloses updating the stored shipment record based on the accessed information. (Rotman, see at least:  (Column 1, Lines 41-43) FIG. 5 is a flow diagram illustrating an example sub-routine for reviewing and optionally updating item dimensions, in accordance with an implementation. (Column 11, Lines 7-8) the stored dimension values may be reviewed and updated manually, as in 510.)
As per claim 7, Rotman in view of Graybill and Langer teach The system of claim 4.  Rotman then discloses further comprising instructions for: performing an evaluation of the determined dimension information relating to the shipment, (Rotman see at least: (Column 1, Lines 41-43) FIG. 5 is a flow diagram illustrating an example 
Rotman discloses additional dimension information relating to the one or more recognized objects, (Rotman, see at least: (Column 2, Lines 29-34) If the actual package utilization is different than an expected package utilization, it may be determined that the stored dimension values of the item are inaccurate. As discussed further below, in some implementations, a degree of tolerance, or threshold, may be considered before stored item dimension values are considered inaccurate.)
Rotman discloses and remaining void space before and after adding the packing material to the shipment; (Rotman, see at least: (Column 2, Lines 23-26) The stored item dimension values may be verified by capturing an image of the item after it is placed in the recommended package but before the package is sealed for shipping. (Column 5, Lines 18-21) Likewise, the image of the package 212 containing the shipment set 214 may be captured before or after any additional dunnage and/or other protective material is placed into the package 212 for shipment.)
Rotman discloses and generating, based on the evaluation, a fit metric associated with a box kit used for the shipment and at least one other shipment. (Rotman, see at least: (Column 5, Lines 37-46) Regardless of how or how many images are taken of the package and the contained items, the dimension verification service, as described in more detail below, may analyze the image to determine the actual package utilization by determining the amount of free space that remains within the package 212. In addition to computing the actual package utilization, the dimension verification service may also determine the expected package utilization based on the stored 
As per claim 8, Rotman in view of Graybill and Langer teach the system of claim 1. Rotman does not disclose wherein the image data includes machine- readable information associated with the shipment record; and3U.S. Patent Application Serial No. 16/028,565Reply to Office Action of June 28, 2021 wherein the unique identifier is determined based, at least in part, on the machine- readable information. 
However, Graybill teaches wherein the image data includes machine- readable information associated with the shipment record;  (Graybill, see at least: (36) The sensor 226 may be any form of sensing device for detecting conditions in an environment within the fulfillment center 210, and may be operatively or functionally joined with the computer 210, the X-ray scanner 220, the imaging device 222 or the projector 224 by any wired or wireless means, such as is shown in FIGS. 1A, 1B and 1C. For example, the sensor 226 may be configured to read or interpret one or more external markings on an object, such as the fiducial marks 18A, 18B on the container 10 of FIG. 1, as well as to determine a distance from between the sensor 226 and the object. Some such external markings may include images, bar codes (e.g., one-dimensional codes or two-dimensional codes, such as QR codes).
Graybill then teaches and3U.S. Patent Application Serial No. 16/028,565Reply to Office Action of June 28, 2021 wherein the unique identifier is determined based, at least in part, on the machine- readable information. (Graybill, see at least: (Column 12, Lines 36-46) Referring to FIG. 3, a flow chart 300 representing one embodiment of a process for evaluating shipments using X-ray imaging is shown. At box 310, a system identifies a container including at least one item therein. For example, the container may be recognized by scanning one or more specific identifiers, labels or markings such as 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include wherein the image data includes machine- readable information associated with the shipment record; and3U.S. Patent Application Serial No. 16/028,565Reply to Office Action of June 28, 2021 wherein the unique identifier is determined based, at least in part, on the machine- readable information, as taught by Graybill.  One of ordinary skill in the art would have recognized as Graybill states (Column 1, Lines 32-50) Occasionally, the actual contents of a container may differ from the expected contents of the container, however. For example, a vendor may have included too few or too many items in a container of an inbound shipment….Similarly, a container associated with an inbound shipment or an outbound shipment may be prepared and packed with too much or too little dunnage, or with dunnage of an inappropriate type, or otherwise inappropriately positioned within the container. Shipping items in a container with too much dunnage, or with overly strong or durable dunnage, may unnecessarily increase the cost of delivering the items, while shipping items in a container with too little dunnage, or with insufficiently strong or durable dunnage, may increase the risk that such items will be damaged during transit. 
As per claim 9, Rotman, in view of Graybill and Langer teach the system of claim 1.  Rotman then discloses further comprising instructions for: determining a remaining void space for the shipment after adding the packing material to the shipment. (Rotman, see at least: (Column 10, lines 4-10) For example, a series of 
As per claim 17, claim 17 is substantially similar to rejected claim 1.  See relevant claim rejections for claim 1.  
As per claim 20, Rotman, in view of Graybill and Langer teach the method of claim 17. 
Rotman does not disclose:

receiving a record request from a user device.  wherein the record request comprises an identifier;

identifying at least one relevant shipment record based on the identifier.  

and providing at least a part of the identified at least one relevant shipment record to the user device in response to the received request.

However, Graybill teaches receiving a record request from a user device, wherein the record request comprises an identifier;  (Graybill, see at least: (Column 12, Lines 52-57)  For example, where the container has been identified based on a scanning or reading of an external identifier, label or marking (e.g., a bar code, a set of 
Graybill teaches identifying at least one relevant shipment record based on the identifier.  (Graybill, see at least: (Column 12, Lines 52-57)  For example, where the container has been identified based on a scanning or reading of an external identifier, label or marking (e.g., a bar code, a set of text or one or more numbers applied thereon), information associated with the container may be identified or accessed. (Column 15, Line 62 – Column 16, Line 4) As is discussed above with regard to the process shown in the flow chart 300 of FIG. 3, the container may be recognized or identified by scanning one or more specific identifiers, labels or markings such as bar codes (e.g., a one-dimensional code or a two-dimensional code, such as a QR code), bokodes, characters, numbers, symbols, or colors, or a fiducial mark, pattern or image on an external surface of the container, such as by scanning the fiducial mark 18A of the container 10 using the scanner 126 of FIG. 1A.
Graybill teaches and providing at least a part of the identified at least one relevant shipment record to the user device in response to the received request. (Column 12, Lines 52-57)  For example, where the container has been identified based on a scanning or reading of an external identifier, label or marking (e.g., a bar code, a set of text or one or more numbers applied thereon), information associated with the container may be identified or accessed.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include receiving a record request from a user device, wherein the record request comprises an identifier; identifying at least one relevant shipment record based on the identifier; and providing at least a part of the identified at least one relevant shipment record to the user device in response to the received request, as taught by Graybill.  One of ordinary skill in the art would have recognized as Graybill states (Column 1, Lines 32-50) Occasionally, the actual contents of a container may differ from the expected contents of the container, however. For example, a vendor may have included too few or too many items in a container of an inbound shipment….Similarly, a container associated with an inbound shipment or an outbound shipment may be prepared and packed with too much or too little dunnage, or with dunnage of an inappropriate type, or otherwise inappropriately positioned within the container. Shipping items in a container with too much dunnage, or with overly strong or durable dunnage, may unnecessarily increase the cost of delivering the items, while shipping items in a container with too little dunnage, or with insufficiently strong or durable dunnage, may increase the risk that such items will be damaged during transit. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rotman et al. (U.S. Patent No. 9,142,035 B1), in view of Graybill et al. (US 9686481 B1), in further .
As per claim 6, Rotman in view of Graybill and Langer teach the system of claim 1.  Rotman does not disclose:
wherein the image capture device comprises an image sensor that captures depth information,
and wherein recognizing the object as the item to be shipped with the shipment comprises using the depth information to recognize the object from the image data.  

However, Graybill teaches wherein the image capture device comprises an image sensor that captures depth information. (Graybill, see at least: (Column , Lines ) The reflected light within visible RGB bands may be as outputted from the first spectral band pixel diode detector array can be coupled to an image processor, which may generate an image output that may be displayed on a computer display or outputted to a hard copy medium, and associated with an object, while the reflected light within the infrared bands may be processed in order to recognize a distance (e.g., a depth z) to the object, as well as one or more dimensions (e.g., heights or widths) of the object, and a velocity of the object.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include wherein the image capture device comprises an image sensor that captures depth information, as taught by Graybill.  One of ordinary skill in the art would have recognized as Graybill states 
Tammattabattula discloses wherein recognizing the object as the item to be shipped with the shipment comprises using the depth information to recognize the object from the image data.  Tammattabattula discloses confirming the correct shipment through dimensional data (dimensional data can include depth data). (Tammattabattula, see at least: [0070] The measured weight and dimensions of the package are transmitted to the computer terminal 24 according to a step 920, and in an evaluation step 922, it is determined whether the information on the label matches that of the actual package. That is, the weight and the dimensions reported by the package dimensioning station 38 are confirmed to be substantially the same as the corresponding data on the label.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Rotman and Graybill to include wherein recognizing the object as the item to be shipped with the shipment comprises using the depth information to recognize the object from the image data, as taught by Tammattabattula.  One of ordinary skill in the art would have recognized as Tammattabattula states (Column 5, Line 57 – Column 6, Line 3) Additionally, X-ray images that are captured in accordance with the present disclosure may be used to confirm the status of such contents upon their arrival, in order to assess or preclude liability if the status of such contents is not acceptable. With regard to an outbound shipment, the systems and methods of the present disclosure may be used to determine whether a container includes items that are intended for delivery but also whether the container is properly prepared and packaged for delivery, i.e., whether the container includes an appropriate amount or type of dunnage for such items, prior to departing the fulfillment center, thereby reducing or eliminating risks that inappropriate or incorrect items will be delivered, or that such items may be damaged in transit.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rotman et al. (U.S. Patent No. 9,142,035 B1), in view of Graybill et al. (US 9686481 B1), in further view of Langer et al. (US 20170192413 A1), in further view of Sundaresan et al. (U.S. Patent No. 9,230,233 B1).
As per claim 10, Rotman, in view of Graybill and Langer teach The system of claim 1. 
Rotman does not disclose:
further comprising instructions for: accessing one or more other shipment records from the data store; 

evaluating the one or more other shipment records and the generated shipment record using machine learning techniques to determine one or more patterns associated with packing the item of the shipment; 

and generating one or more suggestions based on the determined one or more patterns.
However, Graybill teaches further comprising instructions for: accessing one or more other shipment records from the data store;(Graybill, see at least (Column 12, Lines 38-50) At box 310, a system identifies a container including at least one item therein. For example, the container may be recognized by scanning one or more specific identifiers, labels or markings such as bar codes (e.g., both one-dimensional codes and two-dimensional codes), bokodes, characters, numbers, symbols, or colors, or a fiducial mark, pattern or image on an external surface of the container, which may then be evaluated and associated with the container. The container may be included as a part of an inbound shipment arriving at a fulfillment center, or an outbound shipment departing from the fulfillment center, or may be any other type or kind of container utilized in any other environment.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include accessing one or more other shipment records from the data store as taught by Graybill. One of ordinary skill in the art would have recognized as Graybill states (Column 1, Lines 32-50) Occasionally, the actual contents of a container may differ from the expected contents of the container, however. For example, a vendor may have included too few or too many items in a 
Sundaresan then teaches evaluating the one or more other shipment records and the generated shipment record using machine learning techniques to determine one or more patterns associated with packing the item of the shipment; (Sundaresan, see at least: (Column 4, Lines 20-24) In some embodiments, to alter a container recommendation reactively, the specialty packaging service may utilize known or estimated physical characteristics and/or stored parameter values associated with various items to proactively improve container recommendations. (Column 18, Lines 25-37).  For example, a policy may specify that packaging parameters should be updated for a given item if a predetermined dollar amount and/or a pre-determined number of concession incidents involving this item is exceeded. In other embodiments, the analysis may be based on a median concession cost incurred over a given time period, or on a median number of concessions made in a given time period. In some embodiments, the threshold may be dynamically calculated and/or modified during runtime (e.g., using machine learning) or may be modified by an agent in the facility (e.g., due to changing conditions in the facility, changing patterns of received feedback, 
Sundaresan teaches and generating one or more suggestions based on the determined one or more patterns. (Sundaresan, see at least: (Column 47, 19-22) a filler recommender, configured to recommend a number of air bags for a container, for example. an inbound prepping service, configured to use a container recommendation for prepping of inbound items.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the combination of Rotman, Graybill, and Langer to include evaluating the one or more other shipment records and the generated shipment record using machine learning techniques to determine one or more patterns associated with packing the item of the shipment; and generating one or more suggestions based on the determined one or more patterns, as taught by Sundaresan.  . One of ordinary skill in the art would have recognized as Sundaresan states (Column 28, Lines 1-12) As noted above, a package performance analyzer may in some embodiments be used as a performance management tool within a materials handling facility, to measure and continuously improve the performance of packaging-related and shipping-related operations.  (Column 3, Lines 25-31) The specialty packaging service may also be configured to route item packages with low cube utilization to particular process paths (or packing stations thereof) for specialty packaging. In some embodiments, designating particular items and/or item packages for specialty packaging may result in lower packaging defects and improved customer experiences.
As per claim 18, Rotman, in view of Graybill and Langer teach the method of claim 17. 
Rotman does not disclose:
further comprising: accessing one or more other shipment records from the data store; 
evaluating the one or more other shipment records and the generated shipment record using machine learning techniques to determine one or more patterns associated with packing the item of the shipment;

and generating one or more suggestions based on the determined one or more patterns.
 However, Graybill teaches accessing one or more other shipment records from the data store; (Graybill, see at least: (Column 12, lines 38-50) At box 310, a system identifies a container including at least one item therein. For example, the container may be recognized by scanning one or more specific identifiers, labels or markings such as bar codes (e.g., both one-dimensional codes and two-dimensional codes), bokodes, characters, numbers, symbols, or colors, or a fiducial mark, pattern or image on an external surface of the container, which may then be evaluated and associated with the container. The container may be included as a part of an inbound shipment arriving at a fulfillment center, or an outbound shipment departing from the fulfillment center, or may be any other type or kind of container utilized in any other environment.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include accessing one or more other shipment records from the data store; as taught by Graybill.  One of ordinary skill in the art would have recognized as Graybill states (Column 1, Lines 32-50) Occasionally, the actual contents of a container may differ from the expected contents of the container, however. For example, a vendor may have included too few or too many items in a container of an inbound shipment….Similarly, a container associated with an inbound shipment or an outbound shipment may be prepared and packed with too much or too little dunnage, or with dunnage of an inappropriate type, or otherwise inappropriately positioned within the container. Shipping items in a container with too much dunnage, or with overly strong or durable dunnage, may unnecessarily increase the cost of delivering the items, while shipping items in a container with too little dunnage, or with 
Sundaresan teaches evaluating the one or more other shipment records and the generated shipment record using machine learning techniques to determine one or more patterns associated with packing the item of the shipment; (Sundaresan, see at least: (Column 18, Lines 9-37) As illustrated in this example, the method may include analyzing logged ratings associated with the identifier of the item, as in 730, e.g., to determine whether there has been a recurring pattern of damage during shipping of the item…. In some embodiments, the threshold may be dynamically calculated and/or modified during runtime (e.g., using machine learning) or may be modified by an agent in the facility (e.g., due to changing conditions in the facility, changing patterns of received feedback, and/or other factors). (Column 4, Lines 20-24) In some embodiments, to alter a container recommendation reactively, the specialty packaging service may utilize known or estimated physical characteristics and/or stored parameter values associated with various items to proactively improve container recommendations. (Column 10, Lines 24-31) After automatically identifying item parameter values, the product dimension learning estimator (or another component of the packaging information system, such as a container recommender) may use those values to estimate corresponding parameter values (e.g., dimensions) of various containers, portals, or paths suitable for storing or conveying one or more items in the materials handling facility or for shipping one or more items. (Column 4, Lines 34-43 ) In various embodiments, the specialty packaging service may be configured to provide recommendations for specialty packaging to an automated container recommender, or 
 Sundaresan teaches and generating one or more suggestions based on the determined one or more patterns. (Sundaresan, see at least: (Column 18, Lines 38-42) In some embodiments, if such a threshold is met, a damage protection flag or other packaging related parameter value may be updated in product database to indicate that the item should be designated as one needing special damage protection.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the combination of Rotman, Graybill, and Langer to include evaluating the one or more other shipment records and the generated shipment record using machine learning techniques to determine one or more patterns associated with packing the item of the shipment; and generating one or more suggestions based on the determined one or more patterns, as taught by Sundaresan. One of ordinary skill in the art would have recognized as Sundaresan states (Column 28, Lines 1-12) As noted above, a package performance analyzer may in some embodiments be used as a performance management tool within a materials handling facility, to measure and continuously improve the performance of packaging-related and shipping-related operations.  (Column 3, Lines 25-31) The specialty packaging service may also be configured to route item packages with low cube utilization to particular process paths (or packing stations thereof) for .
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rotman et al. (U.S. Patent No. 9,142,035 B1), in view of Graybill et al. (US 9686481 B1), in further view of Langer et al. (US 20170192413 A1), in further view of Hill et al. (US 10853757 B1).
As per claim 11, Rotman, in view of Graybill, and Langer teach the system of claim 1.  Rotman discloses further comprising instructions for: generating a combined image based on the image data, wherein the combined image comprises a plurality of images.  (Rotman, see at least: (Column 5, Lines 12-17) The image of the package containing the items of the shipment set may be captured as one or more still images or as a series of images (i.e., video). Likewise, in some implementations, multiple images or a series of images may be taken as the items are being packed in the package 212 or after all the items have been placed into the package 212.). Rotman discloses a combined image. (Rotman, see at least: (Column 5, Lines -28-36) In other implementations, such as the one illustrated in FIG. 2, multiple image capture devices 216 may be positioned at, around or above the pack table 210 so that multiple images of the package 212 and the items placed into the package can be captured and analyzed. Using multiple image capture devices 216, a stereo image or other three dimensional image of the package and the items within the package can be rendered and used for analysis to determine actual package utilization.) 
Hill teaches and wherein the combined image comprises a timestamp for each of the plurality of images; (Hill, see at least: (Column 24, Lines 14-25) Captured video or images of each side of the package can serve to verify damage. The package tracking system saves video or images, with the time when such video or images were taken, in a record associated with the package. The video or series of images can serve to illustrate when damage occurred, if any, and whether such damage occurred as a result of personnel, equipment, or a vehicle mishandling, throwing, dropping, or abruptly moving the package. The record produced by these images can help resolve matters, such as insurance claims and liability disputes, providing evidence of who handled the package and when.)
Hill teaches and associating the combined image with the shipment record in the data store.  (Hill, see at least: (Column 24, Lines 14-25) Captured video or images of each side of the package can serve to verify damage. The package tracking system saves video or images, with the time when such video or images were taken, in a record associated with the package. The video or series of images can serve to illustrate when damage occurred, if any, and whether such damage occurred as a result of personnel, equipment, or a vehicle mishandling, throwing, dropping, or abruptly moving the package. The record produced by these images can help resolve matters, such as insurance claims and liability disputes, providing evidence of who handled the package and when.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the combination of Rotman, Graybill, and Langer to include wherein the combined image comprises a timestamp for each of the plurality of images; and associating the combined image with the shipment record in the data store, as taught by Hill. One of ordinary skill in the art would have recognized as Hill states (109) The video or series of images can serve to illustrate when damage occurred, if any, and whether such damage occurred as a result of personnel, equipment, or a vehicle mishandling, throwing, dropping, or abruptly moving the package. The record produced by these images can help resolve matters, such as insurance claims and liability disputes, providing evidence of who handled the package and when.
Claims 12, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rotman et al. (U.S. Patent No. 9,142,035 B1), in further view of Graybill et al. (US 9686481 B1), in further view of Sundaresan et al. (U.S. Patent No. 9,230,233 B1).
As per claim 12, Rotman discloses receiving image data from an image capture device, wherein the image data relates to an interior of the shipment. (Rotman, see at least: (Column 2, Lines 26-28) The captured image may be analyzed to determine how much of the interior of the package is filled by the item (i.e., the actual package utilization). (Column 5, Lines 18-21) Likewise, the image of the package 212 containing the shipment set 214 may be captured before or after any additional dunnage and/or other protective material is placed into the package 212 for shipment.) 
Rotman discloses recognizing an object from the image data, the object being recognized as an item to be shipped with the shipment; (Rotman, see at least: (Column 2, Lines 44-48) Still further, in some implementations, an image captured during packing can be used to verify that the appropriate item has been placed in the package for the 
Rotman discloses receiving information relating to the recognized object. (Rotman, see at least: (Column 6, Lines 38 and 39) Stored item dimension values may be provided by a manufacturer or supplier of the items.)
Rotman does not disclose:

generating a shipment record comprising at least a part of the image data and at 
least a part of the information relating to the one or more recognized objects;

storing the shipment record in a data store;

accessing one or more other shipment records from the data store;

evaluating the one or more other shipment records using machine 
learning inferences to determine one or more patterns associated with packing 
the item for the shipment.  the machine learning techniques being based, at least 
in part, on one or more historical actions:

determining whether at least one of the one or more patterns exceeds a 
threshold;

when at least one of the one or more patterns exceeds the threshold, generating 
at least one suggestion based on the one or more patterns.

wherein the at least one suggestion comprises a corrective action for packing a 
packing material into a void space of the interior of the shipment;

and providing the at least one suggestion to a user device as an electronic communication.

Graybill teaches generating a shipment record comprising at least a part of the image data. Graybill teaches generating a shipment record comprising images of a container. (Graybill, see at least: (Column 14, Lines 26-33) At box 370, information regarding the actual contents of the container may be stored in at least one data store. Such information may include the one or more X-ray images of the container, and may also, for example, refer to a source of the container, a destination of the container, an order with which the container is associated, as well as the number, orientation or condition of the items included in the container.)  Graybill then teaches images from the container including items being shipped or dunnage. (Graybill, see at least:  (Column 3, Lines 7-15 ) According to some embodiments of the present disclosure, X-ray images of the container 10 may be used to evaluate or otherwise provide information regarding the contents of the container 10 in any number of ways. For example, such images may be subjected to one or more radiographic analyses to identify the contents of the container 10, including the items actually included within the container 10 and/or the amount or extent of any dunnage or air pockets or voids within the container 10.) 
Graybill teaches and at least a part of the information relating to the one or more recognized objects; Graybill teaches generating a shipment record comprising images of a container. (Graybill, see at least: (Column 14, Lines 26-33) At box 370, information regarding the actual contents of the container may be stored in at least one data store. Such information may include the one or more X-ray images of the container, and may also, for example, refer to a source of the container, a destination of the container, an order with which the container is associated, as well as the number, orientation or condition of the items included in the container.)  Graybill then teaches images from the container including items being shipped or dunnage. (Graybill, see at least:   (Column 3, Lines 7-15 ) According to some embodiments of the present disclosure, X-ray images of the container 10 may be used to evaluate or otherwise provide information regarding the contents of the container 10 in any number of ways. For example, such images may be subjected to one or more radiographic analyses to identify the contents of the container 10, including the items actually included within the container 10 and/or the amount or extent of any dunnage or air pockets or voids within the container 10.) 
Graybill teaches storing the shipment record in a data store; (Graybill, see at least: (Column 14, Lines 26-33) At box 370, information regarding the actual contents of the container may be stored in at least one data store. Such information may include the one or more X-ray images of the container, and may also, for example, refer to a source of the container, a destination of the container, an order with which the container is associated, as well as the number, orientation or condition of the items included in the container.) 
Graybill teaches accessing one or more other shipment records from the data store; (Graybill, see at least (Column 12, Lines 38-50) At box 310, a system identifies a container including at least one item therein. For example, the container may be recognized by scanning one or more specific identifiers, labels or markings such as bar codes (e.g., both one-dimensional codes and two-dimensional codes), bokodes, characters, numbers, symbols, or colors, or a fiducial mark, pattern or image on an external surface of the container, which may then be evaluated and associated with the container. The container may be included as a part of an inbound shipment arriving at a fulfillment center, or an outbound shipment departing from the fulfillment center, or may be any other type or kind of container utilized in any other environment.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include generating a shipment record comprising at least a part of the image data and at least a part of the information relating to the one or more recognized objects: storing the shipment record in a data store, accessing one or more other shipment records from the data store, as taught by Graybill.  One of ordinary skill in the art would have recognized as Graybill states (Column 1, Lines 32-50) Occasionally, the actual contents of a container may differ from the expected contents of the container, however. For example, a vendor may have included too few or too many items in a container of an inbound shipment….Similarly, a container associated with an inbound shipment or an outbound shipment may be prepared and packed with too much or too little dunnage, or with dunnage of an inappropriate type, or otherwise inappropriately positioned within the container. Shipping items in a container with too much dunnage, or with overly strong or durable 
Graybill teaches wherein the at least one suggestion comprises a corrective action for packing a packing material into a void space of the interior of the shipment; (Graybill, see at least: (Column 6, Lines 33-39)  Similarly, where a container includes insufficient amounts or types of dunnage, or contains too much air (e.g., too many pockets or voids), the source of the container may be determined, and the deficiencies may be addressed, prior to delivering items included therein from the source to a destination, or determining whether such items arrived at the destination in a damaged or unsuitable condition.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rotman to include wherein the at least one suggestion comprises a corrective action for packing a packing material into a void space of the interior of the shipment, as taught by Graybill.  One of ordinary skill in the art would have recognized as Graybill states (Column 1, Lines 32-50) Occasionally, the actual contents of a container may differ from the expected contents of the container, however. For example, a vendor may have included too few or too many items in a container of an inbound shipment….Similarly, a container associated with an inbound shipment or an outbound shipment may be prepared and packed with too much or too little dunnage, or with dunnage of an inappropriate type, or otherwise inappropriately positioned within the container. Shipping items in a container with too much dunnage, or with overly strong or durable dunnage, may unnecessarily increase the cost of 
 Reply to Office Action of June 28, 2021 Sundaresan teaches evaluating the one or more other shipment records using machine learning inferences to determine one or more patterns associated with packing the item for the shipment.  (Sundaresan, see at least: (Column 4, Lines 20-24) In some embodiments, to alter a container recommendation reactively, the specialty packaging service may utilize known or estimated physical characteristics and/or stored parameter values associated with various items to proactively improve container recommendations. (Column 18, Lines 25-37).  For example, a policy may specify that packaging parameters should be updated for a given item if a predetermined dollar amount and/or a pre-determined number of concession incidents involving this item is exceeded. In other embodiments, the analysis may be based on a median concession cost incurred over a given time period, or on a median number of concessions made in a given time period. In some embodiments, the threshold may be dynamically calculated and/or modified during runtime (e.g., using machine learning) or may be modified by an agent in the facility (e.g., due to changing conditions in the facility, changing patterns of received feedback, and/or other factors). (Column 4, Lines 34-43 ) In various embodiments, the specialty packaging service may be configured to provide recommendations for specialty packaging to an automated container recommender, or to packing agents in the materials facility. For example, if special damage protection is needed, the specialty packaging service may also provide an indication to a packing agent that protective packaging materials (e.g., more or better dunnage or 
 Sundaresan teaches the machine learning techniques being based, at least in part, on one or more historical actions: (Sundaresan, see at least: (Column 18, 30-37)   In other embodiments, the analysis may be based on a median concession cost incurred over a given time period, or on a median number of concessions made in a given time period. In some embodiments, the threshold may be dynamically calculated and/or modified during runtime (e.g., using machine learning) or may be modified by an agent in the facility (e.g., due to changing conditions in the facility, changing patterns of received feedback, and/or other factors).
Sundaresan teaches determining whether at least one of the one or more patterns exceeds a threshold; (Sundaresan, see at least: (Column 18, Lines 9-25) As illustrated in this example, the method may include analyzing logged ratings associated with the identifier of the item, as in 730, e.g., to determine whether there has been a recurring pattern of damage during shipping of the item….If the logged rating(s) meet a pre-determined, dynamically-calculated, or configurable threshold for updating packaging parameter(s) for the item, shown as the positive exit from 740, the method may include updating one or more packaging parameters (on which container recommendations are dependent) for the item, as in 750.)
Sundaresan teaches when at least one of the one or more patterns exceeds the threshold, generating at least one suggestion based on the one or more patterns. (Sundaresan, see at least: (Column 18 , lines 38-42) if such a threshold is met, a damage protection flag or other packaging related parameter value may be updated 
Sundaresan teaches and providing the at least one suggestion to a user device as an electronic communication. (Sundaresan, see at least: (Column 18, lines 22-25) the method may include updating one or more packaging parameters (on which container recommendations are dependent) for the item, as in 750. (Column 50, Lines 10-14) In addition, some or all of the packaging information system components may provide various feedback or other general types of information to users (e.g., in response to user requests) via one or more input/output devices 1750. (Column 2, Lines 20-23) FIG. 9 is a block diagram illustrating one embodiment of a system configured for recommending containers for handling one or more items based on both physical characteristics of the items and feedback related to item deliveries. (Column 4, Lines 34-37) In various embodiments, the specialty packaging service may be configured to provide recommendations for specialty packaging to an automated container recommender, or to packing agents in the materials facility.  (Column 22, Lines 10-17) One embodiment of a method for utilizing a container recommender such as those 1000. For example, a packing list for an item package (whether electronic or paper) may include a recommendation of a box in which to ship the item(s).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the combination of Rotman, and Graybill to include evaluating the one or more other shipment records using machine learning inferences to determine one or more patterns associated with packing the item for the shipment, the machine learning techniques being based, at least in part, on one or more historical actions: determining whether at least one of the one or more patterns exceeds a threshold; when at least one of the one or more patterns exceeds the threshold, generating at least one suggestion based on the one or more patterns.   and providing the at least one suggestion to a user device as an electronic communication, as taught by Sundaresan. One of ordinary skill in the art would have recognized as Sundaresan states (Column 28, Lines 1-12) As noted above, a package performance analyzer may in some embodiments be used as a performance management tool within a materials handling facility, to measure and continuously improve the performance of packaging-related and shipping-related operations.  (Column 3, Lines 25-31) The specialty packaging service may also be configured to route item packages with low cube utilization to particular process paths (or packing stations thereof) for specialty packaging. In some embodiments, designating 
As per claim 13, Rotman, in view of Graybill and Sundaresan  teach the method of claim 12.  Rotman then discloses determining dimension information relating to the shipment. (Rotman, see at least: Figure 4 and (Column 9, Lines 23-32) Once the items have been placed into the recommended package, the image captured of the package containing the shipment set may be analyzed to determine actual package utilization, as in 410. As discussed above, actual package utilization may be determined by analyzing the image to identify the amount of unused space within the package. For example, the image(s) may be analyzed to determine physical size of the item(s) by identifying the edges of the item(s) and identifying the physical dimensions based upon the relative size of the item(s) in the image(s). (Column 15, Lines 3-10) Users may interact with the packaging information system (and/or various components thereof) in various ways in different implementations, such as to automatically measure and/or manually specify measured dimension values for items and/or packaging, to specify and/or modify thresholds to be used when determining suspect item dimensions, or to specify package performance reports to be generated and/or report parameters.)  
As per claim 14, Rotman, Graybill and Sundaresan teach the method of claim 13.  Rotman then discloses wherein the dimension information is determined prior to adding the packing material to the shipment.  (Rotman, see at least: (Column 9, lines 23-32) Once the items have been placed into the recommended package, the image captured of the package containing the shipment set may be analyzed to determine actual package utilization, as in 410. As discussed above, actual package utilization 
Rotman discloses and wherein at least a part of the image data is received after adding the packing material to the shipment. (Rotman, see at least: (Column 2, Lines 37-39) The captured image may also be analyzed to determine whether the appropriate dunnage and/or other protective material has been placed in the package.)
As per claim 16, Rotman, Graybill and Sundaresan teach the method of claim 12.  Rotman discloses further comprising: receiving user-generated data associated with the shipment; (Rotman, see at least: (Column 15, Lines 3-13) Users may interact with the packaging information system (and/or various components thereof) in various ways in different implementations, such as to automatically measure and/or manually specify measured dimension values for items and/or packaging, to specify and/or modify thresholds to be used when determining suspect item dimensions, or to specify package performance reports to be generated and/or report parameters. For example, some users may have physical access to the computing system 600, and if so, may interact with various input/output devices 650 (e.g., user interface 750) to provide and/or receive information.)
Rotman discloses storing at least a part of the received user-generated data as part of the shipment record in the data store. (Rotman, see at least: Figure 6 and (Column 14, Lines 43-53) The data storage 635 may include various data stores for maintaining data representing physical characteristics of items and/or other item 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rotman et al. (U.S. Patent No. 9,142,035 B1), in further view of Graybill et al. (US 9686481 B1), in further view of Sundaresan et al. (U.S. Patent No. 9,230,233 B1), in further view of Hill et al. (US 10853757 B1), in further view of Lloyd et al. (US 20170091706 A1).
As per claim 15, Rotman, in view of Graybill, and Sundaresan teach the method of claim 12.  Rotman then discloses generating a combined image based on the image data, wherein the combined image comprises a plurality of images. (Rotman, see at least: (Column 5, Lines 12-17) The image of the package containing the items of the shipment set may be captured as one or more still images or as a series of images (i.e., video). Likewise, in some implementations, multiple images or a series of images may be taken as the items are being packed in the package 212 or after all the items have been placed into the package 212.). Rotman discloses a combined image. (Rotman, see at least: (Column 5, Lines -28-36) In other implementations, such as the one illustrated in FIG. 2, multiple image capture devices 216 may be positioned at, around or above the pack table 210 so that multiple images of the package 212 and the items placed into the package can be captured and analyzed. Using multiple image capture devices 216, a stereo image or other three dimensional image of the package and the   
Rotman does not disclose:
and wherein the combined image comprises timestamps for each of the plurality of images

wherein the timestamps comprise a start timestamp and an end timestamp for packing the shipment.

and associating the combined image with the shipment record in the data store

However, Hill teaches and wherein the combined image comprises timestamps for each of the plurality of images. (Hill, see at least: (Column 24, Lines 14-25) Captured video or images of each side of the package can serve to verify damage. The package tracking system saves video or images, with the time when such video or images were taken, in a record associated with the package. The video or series of images can serve to illustrate when damage occurred, if any, and whether such damage occurred as a result of personnel, equipment, or a vehicle mishandling, throwing, dropping, or abruptly moving the package. The record produced by these images can help resolve matters, such as insurance claims and liability disputes, providing evidence of who handled the package and when.)
Hill teaches and associating the combined image with the shipment record in the data store. (Hill, see at least: (Column 24, Lines 14-25) Captured video or images of 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rotman, Graybill, and Sundaresan to include wherein the combined image comprises a plurality of images, and wherein the combined image comprises timestamps for each of the plurality of images..and associating the combined image with the shipment record in the data store. as taught by Hill.  One of ordinary skill in the art would have recognized as Hill states (109) The video or series of images can serve to illustrate when damage occurred, if any, and whether such damage occurred as a result of personnel, equipment, or a vehicle mishandling, throwing, dropping, or abruptly moving the package. The record produced by these images can help resolve matters, such as insurance claims and liability disputes, providing evidence of who handled the package and when.
Lloyd teaches wherein the timestamps comprise a start timestamp and an end timestamp for packing the shipment. (Lloyd, see at least: [0024] At various checkpoints, the condition of the package can be monitored to determine if the package has incurred any damage. The checkpoints may include the starting location (e.g., the drop off 18 or warehouse) and the final destination (e.g., the customer location 22). Also, the checkpoints may include various points in between the starting location and final destination (e.g., the distribution hubs 20 and delivery vehicles 28). Also, time information is obtained regarding when the package is handled at the various checkpoints (e.g., when loaded onto or unloaded from the delivery vehicle 28, when processed at the distribution hubs 20, etc.). [0027] Along with the identification and condition of the package, the package status information may also include a timestamp comprising the time and date that images were captured or when the information was received by the package status server 12.  [0029] The alignment module 32 of the package status server 12 is configured to align images of a single package captured at various checkpoints to determine where the package may have experienced damage.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the combination of Rotman, Graybill, Sundaresan, and Hill to include wherein the timestamps comprise a start timestamp and an end timestamp for packing the shipment, .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rotman et al. (U.S. Patent No. 9,142,035 B1), in further view of Graybill et al. (US 9686481 B1), in further view of Langer et al. (US 20170192413 A1), in further view of Litwin et al. (US 20040184017 A1).
As per claim 19, Rotman, in view of Graybill and Langer teach the method of claim 17.  Rotman does not disclose communicating at least a part of the generated shipment record to a shipping agent.  
However, Litwin teaches6U.S. Patent Application Serial No. 16/028,565Reply to Office Action of June 28, 2021 communicating at least a part of the generated shipment record to a shipping agent.  (Litwin, see at least: [0026] In particular, this simply means that the individual packages 10 are grouped or bundled together in an appropriate format for handing over to the shipping agent. The CPU 36 knowing the appropriate number of packages that are provided in the shipment 30 will send this information to an output device 60 which produces a manifest 50 which provides certain information to the shipping agent.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the combination of Rotman, Graybill, and Langer to include communicating at least a part of the generated shipment record to a shipping agent, as taught by Litwin. One of ordinary skill in the art would have recognized as Litwin states [0002] This however creates a problem for the service provider in determining the cost for shipping all of the orders back to many respective customers that have placed orders. This entails the need to weigh each and every shipping parcel in order to determine the appropriate shipping costs for each of the packages for each customer order. This requires a substantial amount of handling by 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625